Notice of Allowance
Claims 1-2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner finds Applicant’s arguments persuasive. The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
Applicant argues, Ito discusses that the transparent medium 60 with a parallel plane shape would cause undesired spherical aberration, and discloses a new method to reduce the undesired spherical aberration. (See Ito, e.g., Abstract.) Thus, replacing the converging optical system 204 in Nakano with the transparent medium 60 of Ito, as proposed by the Examiner, would introduce the undesired spherical aberration into Nakano, the very problem Ito is trying to solve. Therefore, the combination proposed by the Examiner would actually go against the teachings of Ito. Examiner agrees with Applicant because the combination would render the primary reference, Nakano, inoperable for its intended use.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761